Name: 2010/488/Euratom: Council Decision of 16 November 2009 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community and the Government of the Federative Republic of Brazil in the field of fusion energy research
 Type: Decision
 Subject Matter: America;  electrical and nuclear industries;  European construction;  energy policy
 Date Published: 2010-09-15

 15.9.2010 EN Official Journal of the European Union L 242/33 COUNCIL DECISION of 16 November 2009 approving the conclusion, by the Commission, of the Agreement for cooperation between the European Atomic Energy Community and the Government of the Federative Republic of Brazil in the field of fusion energy research (2010/488/Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 101, second paragraph thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has, in accordance with the Council Directives of 22 July 2008, conducted negotiations on an Agreement for cooperation between the European Atomic Energy Community and the Government of the Federative Republic of Brazil in the field of fusion energy research. (2) The conclusion, by the Commission, of the Agreement should be approved, HAS DECIDED AS FOLLOWS: Sole Article The conclusion, by the Commission, for and on behalf of the European Atomic Energy Community, of the Agreement for cooperation between the European Atomic Energy Community and the Government of the Federative Republic of Brazil in the field of fusion energy research, is hereby approved. The text of the Agreement is attached to this Decision. Done at Brussels, 16 November 2009. For the Council The President C. MALMSTRÃ M